DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwiers et al. (US 2014/0374375).
For claim 1:  Zwiers et al. teaches image reading apparatus (see Fig. 3) connectable to a post-processing apparatus, comprising: an image reading unit (see paragraph 658, scanning unit of the inkjet system) configured to read an image on a sheet (see paragraph 658, scanning a printed ink pattern printed by the inkjet system) conveyed from an image forming unit (see Fig. 1A, paragraph 658, the sheet printed at and leaving the inkjet printing system) and configured to transmit image data corresponding to the read image to an inspection processing unit so as to inspect the image formed on the sheet by said image forming unit (see paragraph 658-659, scanning and then quality inspection is carried out by the control electronics): and a communication unit configured is output a discharge timing signal, indicating timing when the sheet is discharged to the post-processing apparatus to the post-processing apparatus through a signal line, wherein said communication unit is configured to output the discharge timing signal having different waveforms to the post-processing apparatus on the basis of an inspection result of the sheet obtained from said inspection processing unit such that the discharge timing signal includes a first waveform (see paragraph 660, first approval output signal indicating desirability of further processing) in a case that the sheet determined by said inspection processing unit as that there is no image abnormality is discharged and such that the discharge timing signal includes a second waveform different (see paragraph 660, second rejected output signal) from the first waveform in a case that the sheet determined by said 
For claim 6:  Zwiers et al. teaches an image forming system (see Fig. 1B) comprising an image reading apparatus according to claim 1 (see claim 1 above) and a post-processing apparatus E (see Fig. 1B, see Abstract, “subsequent processing station”, and recycle station D for print defects).
For claim 7:  Zwiers et al. teaches the image forming system according to Claim 6, wherein the post-processing apparatus performs first processing D, E when the post-processing apparatus receives the discharge timing signal including the first waveform (see paragraph 15, in case of approval, subsequent processing is performed by station E) and performs second processing different from the first processing when the post-processing apparatus receives the discharge timing signal including the second waveform (see paragraph 15, in case of rejection, processing is ejection through station D).
For claim 8:  Zwiers et al. teaches the image forming system according to Claim 7, wherein the post-processing apparatus includes a first discharge tray and a second discharge tray, wherein the first processing is processing in which the sheet is discharged onto the first discharge tray (see Fig. 1B, output from E to at least scanning portion S), and wherein the second processing is processing in which the sheet is discharged onto the second discharge tray D (see paragraph 662, discharge tray or storage tray for rejected stations which can also recycle the sheet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zwiers et al. (US 2014/0374375) in view of Osada et al. (US PG Pub 2015/0210503).
For claim 5:  Zwiers et al. teaches all of the limitations of claim 5 except that the communication unit is constituted to output a final sheet signal indicating a final sheet constituting a sheet bundle.  However, Osada et al. teaches provision of a final sheet signal for a sheet bundle (see paragraph 171).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to provide a final sheet signal for a sheet bundle.  In combination, the signal can be provided in the fashion provided for a single sheet with a first and second waveform as adapted for signaling in Zwiers et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zwiers et al. (US 2014/0374375).
For claim 9:  Zwiers et al. teaches the image forming apparatus of claim 6 and further teaches a post-processing unit D, E configured to subject the sheet, discharged from an image forming apparatus, to post-processing on the basis of the discharge timing signal outputted (see paragraph 15) from said image reading apparatus R, P; and another communication unit S, AOI configured for outputting a post-processing end signal.  Zwiers et al. does not explicitly teach that said post-processing unit end the post-processing of the sheet, to said image reading apparatus through a signal line, wherein said another communication unit outputs the post-processing end signal including the first waveform to the signal line when the post-processing of the sheet determined by said inspection processing unit as that there is no image abnormality is ended, and outputs the post-processing ends 25 signal including the second waveform different from the first waveform to the signal Line when the post-processing of the sheet determined by said inspection processing unit as that the image abnormality occurs is ended.  However, duplication of the same components would result in the post-processing end signal having the first waveform for indicating no image abnormality and a second waveform for indicating an abnormality in the post-processing unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to provide the another communication unit with similar waveforms for indicating similar .
Claims 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zwiers et al. (US 2014/0374375) in view of Hosokawa (US PG Pub 2015/0077463).
For claims 2 and 10:  Zwiers et al. teaches all of the limitations of claims 2 and 10, except that the first waveform has a first pulse width and the second waveform has a second pulse width different from the first pulse width.  In fact, while Zwiers et al. teaches that the signals are different, it does not teach how the signals are different (see paragraph 660).  However, Hosokawa teaches a first waveform having a first pulse width and a second wave form having a second pulse width different from the first pulse width (See Fig. 21, CMP1, CMP2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to adopt the first and second pulse waveforms as taught by Hosokawa for the purpose of having easily distinguishable waveforms.
For claims 4 and 12:  Zwiers et al. teaches all of the limitations of claims 4 and 12, except that the first waveform includes a first voltage, and the discharge timing signal including the second waveform includes a second voltage different form the first voltage.  However, Hosokawa teaches a first waveform includes a first voltage, and a second waveform includes a second voltage different form the first voltage (see Fig. 17, Com-A, Com-B different voltages for different waveforms).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to use different voltages for different waveforms as taught by Hosokawa for the purpose of having easily distinguishable waveforms for different messages.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zwiers et al. (US 2014/0374375) in view of Kondo (US PG Pub 2009/0001819).
For claims 3 and 11:  Zwiers et al. teaches all of the limitations of claims 3 and 11, except that the discharge timing signal including the first waveform has a first pulse number, and the discharge timing signal including the second waveform has a second pulse number different from the first pulse number.  However, Kondo teaches a first waveform having a first pulse number (see Fig. 8A, normal operation signal) and a second waveform having a second pulse number different from the first pulse number (see Fig. 8B, abnormal operation signal).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to use a first waveform having a first pulse number and a second waveform using a second pulse number indicating normal and abnormal operation respectively as taught by Kondo for the purpose of having easily distinguishable waveforms.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zwiers et al. (US 2014/0374375) in view of Yasuda (US PG Pub 2016/0246554).
For claim 13:  Zwiers et al. teaches the image forming apparatus of claim 9 and further an alarm (see paragraph 17) but does not teach that the display is configured to display a check message when the post-processing end includes a second waveform outputted to the signal line.  However, Yasuda teaches displaying an alarm as a sound or an image on a display unit when an error occurs (See claim 15).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zwiers et al. to display the alarm of an error on a display as taught by Yasuda for the purpose of non-invasively indicating the error to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853